NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 18, 2021 *
                                  Decided July 19, 2021

By the Court:

No. 21-1215

STEVEN HUGHES,                                     Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Western Division.

       v.                                          No. 19 C 50320

JOHN VARGA, et al.,                                Iain D. Johnston,
     Defendants-Appellees.                         Judge.

                                        ORDER

       Steven Hughes, an Illinois prisoner, sued prison officials under 42 U.S.C. § 1983
seeking damages on a claim that he was wrongly disciplined. The district court
dismissed the suit with prejudice because Hughes threatened the life of the judge who
was initially assigned to the case. The sanction of dismissal easily falls within the court’s
broad discretion to punish and deter egregious misconduct during litigation; we
therefore affirm the judgment.

      Hughes, an inmate at Dixon Correctional Center in Illinois, sued prison officials
who had disciplined him. The case was assigned to Judge Thomas Durkin, and Hughes
sought leave to proceed in forma pauperis. Judge Durkin denied the motion because


       *The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1215                                                                          Page 2

Hughes had “struck out” under the Prison Litigation Reform Act and also had adequate
funds in his prison account to pay the filing fee. See 28 U.S.C. § 1915(g). Hughes has a
history of filing frivolous lawsuits, and Judge Durkin noted that he still owed $950 in
filing fees from previous cases. The judge ordered Hughes to explain why those fees
remained unpaid.

       Rather than comply with that order, Hughes belligerently accused Judge Durkin
of lying about his outstanding court debt and conspiring with the defendants to prevent
him from proceeding in forma pauperis. He also accused Judge Durkin of personal bias
against him and sought the judge’s recusal. Judge Durkin denied the recusal motion,
patiently explaining that adverse rulings do not reflect bias, see Liteky v. United States,
510 U.S. 540, 555 (1994), and warning Hughes that continued disobedience and
unfounded accusations could result in sanctions, including dismissal of his case.

       Hughes paid the filing fee in this case but refused to pay the fees he owed in the
other cases, insisting that a different Steven Hughes had filed those suits. The judge
reviewed the other cases again and confirmed that they were indeed filed by this same
Steven Hughes. Nonetheless, the judge ordered Hughes to pay just one of the
outstanding filing fees. Hughes refused to pay, accusing Judge Durkin of criminally
conspiring with this court’s clerk’s office to lie about his litigation history. Judge Durkin
accordingly dismissed the case as a sanction. While Hughes’s appeal of that dismissal
was pending, Judge Durkin asked us to permit him to reinstate the case, and we
authorized the judge to do so. Order, Hughes v. Varga, No. 20-2276 (Nov. 2, 2020), ECF.
No. 22.

       Despite the judge’s forbearance, Hughes’s behavior worsened. The case was
reassigned to newly appointed Judge Iain Johnston, and Hughes thereafter escalated his
attacks on Judge Durkin by threatening his life. In a letter to this court, Hughes wrote:
“Someone need to get out of prison and commit a criminal act so horrendous that it
would shock the conscious of a medical examiner and Satan the Devil … and every
world news station on earth,” and adding, “I would never do anything like this myself
but I need to find personal info on Judge Thomas Durkin like where he live who his
family is,” and “I need this Judge address to where he live so one day I can visit him
and just ask him why for my peace of mind.”

       Judge Johnston dismissed the case with prejudice as a sanction for Hughes’s
continued abuse of the litigation process and his threat against Judge Durkin and his
family. Judge Johnston first explained that Hughes’s attacks on Judge Durkin were
No. 21-1215                                                                         Page 3

frivolous, yet they intensified despite the judge’s patience and clear warnings that
continued misconduct could lead to dismissal. Judge Johnston then turned to Hughes’s
vitriolic behavior after the reassignment of the case, including the continued baseless
accusations of criminal conspiracy and culminating in the dark threat from Hughes
about locating Judge Durkin’s home so that “someone” could “commit a criminal act so
horrendous” against the judge and his family to attract worldwide attention. Judge
Johnston concluded that any sanction short of dismissal would send a signal that
litigants may threaten a judge’s life without consequences.

        On appeal Hughes primarily argues that he was not the Steven Hughes in the
earlier cases identified by Judge Durkin. He also accuses Judges Durkin and Johnston of
criminal conspiracy. He does not present any coherent argument contesting the
reasonableness of dismissal as a sanction for his egregious litigation misconduct,
including the death threat against Judge Durkin. We could affirm on that basis alone.
See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).

        For completeness we emphasize that Hughes’s horrific behavior easily supports
dismissal with prejudice as a sanction. Judges have inherent authority to sanction a
litigant who has “willfully abused the judicial process or otherwise conducted the
litigation in bad faith.” Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 776 (7th Cir. 2016).
This authority empowers a judge to dismiss a case with prejudice to punish a party’s
abusive litigation behavior and to deter similar misconduct by others. See Secrease v.
W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015). Although dismissal is a severe
sanction, outrageous misconduct will justify it, especially when lesser sanctions would
be ineffective. Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 793 (7th Cir. 2009).

       Hughes willfully and dangerously abused the judicial process, and Judge
Johnston was well within his discretion to dismiss this case as a sanction. Our
description of Hughes’s egregious litigation misconduct speaks for itself, but it bears
repeating what Judge Johnston said: threats against judges warrant the strongest
possible litigation sanction. Dismissal was amply justified.

                                                                               AFFIRMED